UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2363



LEE B. PHILLIPS,

                                            Plaintiff - Appellant,

          versus


KATHLEEN HAWK-SAWYER, Chief Executive Officer;
ROBERT A. HOOD, Director, Internal Affairs;
HARRELL WATTS; JOHN HAHN, Warden, Federal
Correctional Institution; CALVIN WEAVER, Camp
Administrator; LARRY CHEEKS, Factory Manager,
UNICOR; B. R. JONES, Supervisor, UNICOR; JOHN
G. DOUGLASS, Assistant U. S. Attorney; MICHAEL
E. AYRES, Special Agent, Federal Bureau of
Investigation; KENNETH KEPLEY, Captain, Inves-
tigator; F. S. WHEELER, Officer; THREE UN-
KNOWN/UNNAMED PRISON MEDICAL PERSONNEL,

                                            Defendants -Appellees,

          and


JANET RENO, Attorney General United States De-
partment of Justice,

                                                         Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-99-236)


Submitted:   February 24, 2000             Decided:   March 1, 2000
Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Lee B. Phillips, Appellant Pro Se. Richard Parker, Arthur Erwin
Peabody, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia; Debra Jean Prillaman, Assistant United States Attorney,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Lee B. Phillips appeals the district court’s order denying

relief on his Bivens v. Six Unknown Federal Agents, 403 U.S. 388

(1971) action.    We have reviewed the record and the district

court’s opinion and find no reversible error.    Accordingly, we af-

firm on the reasoning of the district court.    See Phillips v. Hawk-

Sawyer, No. CA-99-236 (E.D. Va. Sept. 30, 1999).    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.



                                                            AFFIRMED




                                  2